Citation Nr: 1144857	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent prior to October 3, 2006 for a service-connected right knee disability. 

3.  Entitlement to a rating in excess of 20 percent since August 1, 2007 for a service-connected right knee disability.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1972.   

This matter is on appeal from decisions in May 2004, March 2005 and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is of record.

This case was remanded by the Board in July 2008 for further development and is now ready for disposition.

Finally, in September 2011, the Board requested a medical opinion from an endocrinologist with the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011) to address the Veteran's diabetes mellitus claim.  An opinion in response to this request has been provided and has been associated with the Veteran's VA claims folder.  Although neither the Veteran nor the RO has reviewed this evidence, the claim is being granted for the reasons stated below.  Therefore, there is no prejudice in adjudicating the claim.  



FINDINGS OF FACT

1.  The Veteran's left knee disability has been characterized by a limitation of flexion to 90 degrees and extension to 4 degrees; however, the competent and credible evidence fails to show extension limited to 15 degrees, flexion limited to 30 degrees, or ankylosis of the knee.  

2.  For the period prior October 3, 2006, the Veteran's right knee disability has been characterized by a horizontal tear in the medial meniscus, with symptoms of effusion and occasional locking; however, instability that was severe in nature has not been shown.  

3.  For the period since August 1, 2007, the Veteran's right knee disability has been characterized as by periods of pain and chronic swelling; however, subluxation or dislocation has not been shown either by history or upon examination. 

4.  Resolving all doubt in his favor, the evidence of record establishes that the Veteran has been diagnosed as having diabetes mellitus, Type 2, which is presumed related to his exposure to herbicide agents while serving in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee based on flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260.

2.  The criteria for a separate 10 percent rating, but no more, for degenerative arthritis of the left knee based on extension has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5261.

3.  For the period prior to October 3, 2006, the criteria for a 20 percent rating, but no more, for residuals of a right knee injury, to include a tear of the Medial Collateral Ligament and horizontal tear of the medial meniscus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259.

4.  For the period since August 1, 2007, the criteria for a rating in excess of 20 percent for residuals of a right knee injury, to include a tear of the Medial Collateral Ligament and horizontal tear of the medial meniscus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259.

5.  Diabetes mellitus, Type 2, is presumed related to herbicide exposure resulting from active duty service in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's knee claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's VA outpatient treatment records, and the Veteran has submitted statements and private records pertaining to the claims on appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Although the Veteran's service treatment records are unavailable, the Board is satisfied that the RO undertook all reasonable efforts to obtain them.  Moreover, the absence of the service treatment records is not a prejudicial factor in this case, as the claims adjudicated on appeal relate to the current state of his disability rather than to the extent of his injuries while on active duty.

Next, in July 2007, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the July 2007 hearing, the DRO identified the issues for which the Veteran intended to testify.  See Hearing Transcript (T.) at p. 2.  Also, he provided testimony regarding the nature and severity of his knee disabilities (T. at 2-9).  Therefore, not only was the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA examinations with respect to the relevant issues on appeal were obtained in December 2003, June 2006, March 2007, and April 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Here, the Board finds that these examinations are adequate for adjudication purposes.  Each of the examiners reviewed the Veteran's medical records and claims file, and also elicited statements from the Veteran himself regarding his disabilities.  

The Board notes that, at many of these examinations, the examiners did not believe that the Veteran was giving a full effort when exhibiting range of motion.  Some of these physicians also believed that the Veteran was exaggerating his complaints of pain when compared to his actual pathology.  For this reason, it is unclear whether the information contained in those examinations is completely accurate.  

Nevertheless, given that these observations of exaggerated pain response have been consistent throughout the period on appeal, it is doubtful that a new examination would produce results that are improved over the results already obtained.   Therefore, despite the examiners' observations of exaggerated pain response, the Board determines that there is little to be gained by a new examination, and must instead consider the claims based on the evidence already of record.  

Recognition is also given to the fact that the Veteran's last VA examinations for his claimed disabilities are now over two years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the VA examinations in April 2009.  

Also, although the Veteran complained at some VA examinations of experiencing flare-up pain, the Board concludes that the duration of his flare-up pain was too short in order to reasonably schedule him for a new examination during a flare-up condition.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Indeed, as will be discussed in greater detail below, the Veteran's complaints of pain and functional loss due to pain and pain on flare-up have been duly considered by the Board as well as the VA examiners.

Finally, the Board notes that this appeal was previously remanded in July 2008 for additional development, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There, as is relevant to the issues being adjudicated, the Board instructed the RO to provide the Veteran with a new VA examination in order to obtain accurate measurements of knee flexion and extension.  In accordance with these instructions, the Veteran was given a VA examination in April 2009 that, for the reasons stated above, the Board has found adequate for appeal.  

After the completion of the required development, the RO readjudicated the issue on appeal, and sent a supplemental statement of the case to the Veteran in December 2009.  Accordingly, the Board finds that its July 2008 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.   Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the Veteran's claim for service connection for diabetes mellitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board also notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

Regarding knee claims, the VA General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  However, when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  See VAOPGCPREC 23- 97.  

Additionally, the General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Thus, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  Finally, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint. VAOPGCPREC 09-04.

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for both knees.  He has appealed the disability ratings associated with these disabilities.  Each is addressed below. 

Left Knee

The Board first addresses the Veteran's left knee, which was service connected following March 2005 decision with a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion to 45 degrees).  In order to warrant an increased rating for his left knee based solely on limitation of motion, the evidence must show: 
* flexion limited to 30 degrees (20 percent under DC 5260);
* limitation of extension to 10 degrees (10 percent under DC 5261); 
* limitation of extension to 15 degrees (20 percent under DC 5261); or 
* favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2011).  

In this case, a rating in excess of 10 percent based on flexion is not warranted, as flexion limited to 30 degrees has not been shown.  However, a separate 10 percent rating is warranted based on limitation of extension.  

Specifically, at his first VA examination in December 2003, the Veteran reported left knee pain that was about a 7 out of 10, although he experienced flare-ups approximately once per week, lasting 3 to 4 hours.  Moreover, while active range of motion was not measured, the passive range of motion included 120 degrees of flexion and 4 degrees of extension.  While there was no evidence of further pain, fatigue, weakness or incoordination, the examiner noted that the Veteran loses an additional 10 percent in range of motion during flare-up conditions.  

At a second VA examination in June 2006, the Veteran stated that he was unable to lift items because he could not bend or squat.  Upon examination, his active range of motion was 108 degrees of flexion and 40 degrees of extension, while his passive range of motion was 120 degrees of flexion and 30 degrees of flexion.  However, the examiner noted that the Veteran presented with so much subjective pain, it appeared that he was not able to give a full and true effort for active or passive range of motion testing.  Moreover, the Veteran terminated all passive range of motion testing due to subjective pain.  

The findings at a subsequent VA examination in March 2007 revealed somewhat similar results.  There, the Veteran stated that he experienced constant pain at a level of 2 to 4 out of 10 with flare-ups occurring several times per week.  Upon examination, active range of motion was 110 degrees of flexion and 20 degrees of extension, while passive range of motion was 120 degrees of flexion with 10 degrees of extension.  None of these motions were accompanied by evidence of further fatigue, weakness, lack of endurance or incoordination.  As also was the case in the June 2006 VA examination, the examiner observed that the Veteran did not appear to be able to put forth a full and true effort due to the subjective pain.  In fact, the examiner was hardly able to apply any passive pressure on the joint before he was asked to stop.  These complaints also appeared to be inconsistent with the Veteran's general functioning, as he was able to walk with a fairly normal gait.
 
At a VA examination in March 2007, the Veteran again complained of constant pain in the left knee that was of a 2 to 4 out of 10 with flare-ups occurring several times per week.  Upon examination, his active range of motion was 110 degrees of flexion and 20 degrees of extension, while passive range of motion was 120 degrees of flexion and 10 degrees of extension.  However, the examiner stated that the Veteran's range of motion was better at the time of the physical examination rather than the kinesiotherapy measurements, and estimated that the Veteran's actual active range of motion to be 110 degrees of flexion and 0 degrees of extension, while actual passive range of motion was estimated to be 120 degrees of flexion and 0 degrees of extension.  

Finally, at a VA examination in April 2009, the Veteran stated that his knees did not bend well enough for him to change his pants.  However, when he sat on the examining table, the examiner noted that he had 90 degrees of flexion.  He also exhibited no difficulty rising from his chair.  Upon range of motion testing, he exhibited an active flexion of 90 degrees and extension of 30 degrees.  Passive range of motion was 100 degrees of flexion and 20 degrees of extension.  However, the examiner believed that the Veteran was exhibiting exaggerated pain behavior with "sighing and complaints of pain" that the examiner considered to be out of proportion with the objective findings of knee pathology.   

Based on the foregoing, the Board concludes that an increased based on limitation of flexion is also not warranted.  Despite his complaints of pain, the Veteran has not exhibited flexion that is remotely near that which is required for the next-higher rating.  In fact, the most restrictive range of flexion shown throughout the course of the appeal was 90 degrees of active flexion in April 2009, but this amount of flexion is still 60 degrees greater than what is required for an increased rating.  Moreover, the Board has also taken into account the functional observations of the VA examiners, who noticed that the Veteran was able to rise without difficulty from a chair and that he could sit on an examination table with his legs at 90 degrees.  Thus, there is no clinical evidence in the record to suggest that he has any functional limitation to only 30 degrees of flexion.  Therefore, an increased rating based on flexion is not warranted on this basis.  

The appropriate rating for limitation of extension is more complicated, as the VA examiners have routinely stated that the Veteran has not given a full and honest effort when measuring range of motion.  Indeed, based on the above findings, the Board concludes that the Veteran's description of his pain, and his presentation to clinicians and examiners after December 2003, are clearly embellished, and lack credibility.  They do not represent an actual worsening of his disorder, or an accurate depiction of the severity of the disorder.  In the Board's opinion the Veteran intentionally exaggerated the severity of his knee disorder.

The matter is further muddied by some unusual findings made in the March 2005 rating decision.  Specifically, while the Veteran's only rating was based on limitation of flexion, the text of the rating decision also states that "[w]e assigned the 10 percent evaluation based on your passive range of motion limited to 4 degrees of extension with complaints of pain."  See Rating Decision, March 21, 2005, at 3-5.  The Board agrees with this determination.  

Specifically, as noted above, at his December 2003 VA examination, the Veteran exhibited a limitation of extension to 4 degrees.  Typically, such limitation would result only in a noncompensable rating.  However, it was also noted that the Veteran experiences an additional 10 percent loss in range of motion during flare-up conditions.  It is unclear exactly how much actual range of motion is lost, as the Veteran was not measured during a flare-up condition and there were no indication at this VA examination as to what point in the range of motion that pain began.  Therefore, despite the fact that only 4 degrees of extension was noted, the Board will afford the Veteran the benefit of the doubt and finds that a separate 10 percent rating based on extension is warranted.  

Next, the Board has considered whether the Veteran is entitled to a rating in excess of 10 percent based on limitation of extension.  However, such a rating is not warranted.  In this regard, it is true that the subsequent VA examinations reflect an increased limitation of extension to as much as 40 degrees.  However, the VA examinations are of minimal evidentiary value in view of the VA examiners' repeated observations that the range of motion measurements were inaccurate due to the Veteran's exaggerated pain response.  

The Board emphasizes that disabilities are rated based on the manifestations of a service-connected disability, rather than the presence of the disability itself.  See, e.g., 38 C.F.R. § 4.14 (2011).  An accurate disability rating is dependent on a true and honest assessment of the symptomatology associated with a service-connected disability.  In most cases, the symptomatology that forms the basis of corresponding disability ratings relies on the Veteran's own reports of impairment.  In this regard, veterans are competent to testify on the nature and extent of their own symptomatology, as it comes to them through their own senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   However, an accurate disability rating also relies on the presumption that the Veteran is credible in making such assertions.  

The Board is not obligated to accept the Veteran reports of symptoms as fact where the evidence indicates that such reports may not be credible.  Factors weighing against a Veteran's credibility include statements that are inconsistent with other evidence of record, Madden v. Gober, 125 F.3d 1477 (1997), self interest, Pond v. West, 12 Vet. App. 341 (1999), or other similar factors.  

In this case, the assessment of the appropriate rating based on range of extension is significantly dependent upon the Veteran's reports of pain.  However, the Board finds that the Veteran's reports of pain during the VA examinations are not credible and, accordingly, the obtained measurements are not useable for rating purposes.  

Specifically, in December 2003, the VA examiner noted a discrepancy between active and passive ranges of motion.  Moreover, it was also noted that the Veteran's active range of motion testing was "not consistent with observed gait," which was normal with no limp. Also, the Veteran quickly terminated all passive range of motion testing due to pain.  Additionally, as noted above, the examiners at the June 2006, March 2007 and April 2009 VA examinations, the Veteran was repeatedly observed exhibiting exaggerated pain behavior and was not providing a full and true effort.   

The observations of the VA examiners are supported by outpatient treatment notes indicating a much less severe degree of impairment.  For example, at an outpatient evaluation in January 2006, the Veteran exhibited a full range of motion in both knees without any effusion. Additionally, at another outpatient evaluation in June 2009, extension in the left knee was only 5 degrees.  

Thus, based on this evidence, the Board finds that the Veteran's reports of pain and severe limitation of extension at the VA examinations is not credible, and the measurements taken on those occasions are similarly not suitable for rating purposes.  Instead, the Board concludes that the observations of the outpatient physicians in January 2006 and June 2009 are more representative of actual impairment.  In those cases, a limitation of extension to 15 degrees has not been.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of extension.  

Finally, when considering the most appropriate ratings for the Veteran's limitation of motion, the Board must also incorporate into its consideration the effect of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board has attempted to incorporate the effects of pain and functional limitation into the assigned ratings.  However, quantifying the additional effect of pain upon the Veteran's range of motion has been almost impossible due to his repeated complaints of pain upon even the slightest touch by the examiner.  The Board again notes the belief by many of the examiners that the Veteran did not give a full effort in his examinations, and that his complaints of pain are inconsistent with his actual pathology.  In fact, as noted above, the VA examiner in March 2007 discounted the kinesiotherapy measurements altogether.  

Symptoms causing functional limitations, such as pain, incoordination and fatigue, are characteristics that the veteran is competent to provide testimony, as they are perceived by him through his own senses. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the Board emphasizes that it is not obligated to accept these assertions of symptomatology as fact if they are found to not be credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, as discussed, the Board is not able to accept the Veteran's own complaints of functional limitation factually accurate, given the assessment of the VA examiners that such complaints are inconsistent with the clinical observations.  Indeed, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011),  the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Specifically, the court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  

Therefore, when quantifying the appropriate disability ratings based on range of motion, the Board must rely to the clinical observations by the appropriate medical professionals as opposed to the Veteran's complaints of functional limitation.  Thus, the Board concludes that a rating in excess of 10 percent based on limitation of flexion is not warranted.  However, a 10 percent rating, but no more, based on limitation of extension is warranted.

The Board also concludes at the outset that an increased rating based on ankylosis is not warranted.  Specifically, throughout the course of the appeal, the Veteran has consistently exhibited a measureable, albeit limited, range of motion in the knee.  A rating based on ankylosis is not for application.  

For purposes of thoroughness, the Board has also considered whether a separate rating based on instability is for application.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* symptomatic removal of the semilunar cartilage (10 percent under DC 5259); or
* slight recurrent subluxation or lateral instability (10 percent under 5257).  

However, in this case, a separate rating based on instability is not for application.   Specifically, at an evaluation in January 2006, the Lachman's test (indicating laxity in the anterior cruciate ligament (ACL)) was normal and the collateral ligaments were also observed to be stable.  Additionally, at his June 2006 VA examination, the Veteran denied episodes of dislocation or recurrent subluxation, and an anterior drawer test (testing ACL integrity) was also negative.  Moreover, at a VA examination in April 2009, he exhibited an antalgic limp, but the left knee was stable upon both drawer and collateral ligament testing.  Therefore, as slight recurrent subluxation or lateral instability has not been shown, an increased rating is not warranted on this basis.  

Overall, the clinical evidence indicates that an increased rating is not warranted based on either limitation of flexion or instability.  However, the Board determines that a separate 40 percent rating based on limitation of extension is warranted from the time of his VA examination on June 6, 2006.  




Right Knee prior to October 3, 2006

In approximately March 2006, the Veteran fell after his left knee gave way, causing him to injure his right knee, which was diagnosed by a VA examiner in June 2006 as a tear to the medial collateral ligament (MCL) as well as a horizontal tear to the medial meniscus.  In an August 2006 rating decision, the RO granted entitlement to service connection for a right knee disorder and, in a January 2007 decision, assigned a 10 percent disability rating effective March 30, 2006 based on instability of the knee under 38 C.F.R. § 4.71a, DC 5257.  

Later, in May 2007, the RO granted a total disability rating based on the need for convalescent following right knee surgery, effective October 3, 2006.  Therefore, the Board must first consider entitlement to a rating in excess of 10 percent need be considered only during the time period prior to October 3, 2006.  

As the Veteran is rated based on instability of the knee, in order to warrant a rating in excess of 10 percent based on instability, the evidence must show:
* recurrent subluxation or lateral instability that is "moderate" in nature (20 percent under DC 5257); or
* Dislocation of the semilunar cartilage with frequent locking pain and effusion in the joint (20 percent under DC 5258).

As an initial matter, the Board determines that a 20 percent rating is warranted based on the symptoms associated with his torn meniscus.  Specifically, at his VA examination in June 2006, the Veteran stated that he experienced locking with use.  Moreover, while there was no redness observed, the distal patellar area was warm to the touch and was otherwise described as "boggy".  Additionally, an MRI of the knee indicated an effusion.  

Based on this evidence, the Board concludes that the Veteran's torn meniscus is a dislocation for purposes of DC 5258.  Moreover, the evidence indicates symptoms that include both locking pain and effusion in the joint.  As a consequence, a 20 percent rating is warranted for his right knee disability. 

Next, the Board considers whether a rating in excess of 20 percent is warranted for his right knee prior to October 3, 2006.   In this regard, the currently assigned rating of 20 percent is the highest schedular rating allowable based on injuries to the meniscus.  A rating in excess of 20 percent based on stability is warranted only when the evidence indicates lateral instability that is "severe" in nature (30 percent under DC 5257).  

Based on the evidence of record, a 30 percent rating based on instability is not warranted.  Specifically, at a VA examination in June 2006, an MRI of the right knee indicated a tear rupture to the collateral ligament and medial meniscus.  However, while the Veteran exhibited effusion in the joint and pain in the both medial and lateral areas of the knee, and there was no indication of lateral instability.  Additionally, that same month, the Veteran underwent an outpatient evaluation on his right knee where it was observed that the MCL had healed and was "nice and snug."  A rating in excess of 20 percent is not warranted.  

Therefore, in view of the evidence prior to October 6, 2006, the Board concludes that a 20 percent rating, but no more, is warranted based on instability of the right knee.  Moreover, the Board additionally notes that the applicable rating criteria do not provide for a disability rating based on loss of range of motion and, if entitlement to an increased rating is not reliant on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

For the sake of thoroughness, the Board has considered whether a separate compensable rating is warranted based on limitation of motion.  In this regard, the Board notes that the Veteran has indeed been diagnosed with arthritis in right knee and has exhibited limited motion.  Specifically, at his VA examination in June 2006, the Veteran exhibited an active range of 110 degrees of flexion and 30 degrees of extension, as well as a passive range of 120 degrees of flexion and 20 degrees of extension.   

However, while the Veteran has a limited range of motion in both directions, the VA examiner in June 2006 also stated that this degenerative disease was not caused by the fall that cause the injury to his right meniscus.  In fact, the VA examiner observed that this degenerative arthritis preceded the fall which served as the basis for service connection.  Moreover, the Veteran has not indicated that his degenerative arthritis was due to active duty or to his service-connected left knee.  Therefore, given this evidence, the Board determines that separate ratings based on limitation of motion as due to arthritis in the right knee are not for application.  

Overall, given that the Veteran right knee exhibited dislocation of the semilunar cartilage with frequent locking pain and effusion in the joint, the Board concludes that a 20 percent rating, but no more, is warranted for the period prior to October 3, 2006.  

Right Knee since August 1, 2007

In October 2006, the Veteran underwent a medial meniscectomy on his right knee and, in a May 2007 decision, was granted a total disability rating for convalescence for the period from October 4, 2006 to August 1, 2007. 38 C.F.R. §§ 4.29, 4.30 (2011).  Based on a July 2007 decision, his right knee has been rated at 20 percent since that time under 38 C.F.R. § 4.71a, DC 5257 (addressing instability of the knee).  

Entitlement to a rating in excess of 20 percent since August 1, 2007 is the only issue remaining for consideration.  As was mentioned previously, a 20 percent rating is the highest rating allowable for a knee disability based on an injury to the semilunar cartilage.  Thus, in order to warrant a rating in excess of 20 percent based on instability, the evidence must show recurrent subluxation or lateral instability of the knee that is "severe" in nature (30 percent under DC 5257).  

In this case, the Board determines that a rating in excess of 20 degrees is not warranted.  Specifically, after the Veteran's convalescence was complete, he underwent a VA physical examination in April 2009.  There, he stated that his usual knee pain is approximately "an 8," but this is alleviated by lying down.  He also did not present a history of dislocation or subluxation.  

Upon examination, his right knee showed some chronic swelling, although there was no atrophy.  The knee was also stable on anterior drawer and collateral ligament testing, although the examiner believed that the Veteran was exhibiting "exaggerated pain behavior with sighing and complaints of pain."  Therefore, on the basis of this VA examination, the Board concludes that recurrent subluxation or lateral instability that is "severe" in nature has not been shown.  An increased rating is not warranted on this basis.  

As was the case prior to his meniscectomy, the Board has considered whether a separate rating is warranted based on limitation of flexion or extension.  Based on the VA examination conducted in April 2009, the Veteran has been diagnosed with degenerative arthritis in the right knee.  Moreover, active range of motion measurements indicated only 20 degrees of extension and 90 degrees of flexion.  

However, for the same reasons explained above, the evidence does not indicate that the Veteran's degenerative arthritis is related to the instability in the right knee.  Moreover, the Veteran has not been service-connected for arthritis in the right knee, nor has the Veteran asserted that he should.  The lack of credibility in the Veteran's participation in range of motion studies also weighs heavily against the assignment of a higher or separate rating.  Accordingly, a separate rating based on limitation of motion is not for application.  

With regard to all of these claims, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Typically, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, as was noted above, the Board has found his statements regarding the severity of his symptoms to be not credible, given the observations by numerous physicians that his reports of pain were inconsistent with his actual pathology.  Moreover, he is not competent to identify a specific level of disability for either of his knees according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability is not for consideration, as he is already receiving this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Service Connection


Initially, as a procedural matter, the Veteran's claim for entitlement to diabetes mellitus has been modified during the course of the appeal.  Specifically, in its July 2008 decision, the Board denied entitlement to service connection for diabetes mellitus, Type 2, based substantially on the Veteran's statements at his June 2008 hearing that he was seeking entitlement to only Type 1 diabetes.  The Type 1 diabetes claim was remanded for further development. 

The July 2008 decision notwithstanding, the Board must still consider evidence regarding service connection for Type 2 diabetes because this decision is not final.  Indeed, in Bingham v. Nicholson, 421 F.3d 1346 (2005), the Federal Circuit held that finality attaches once a claim for benefits is disallowed, not when a particular theory is rejecting.  The Court subsequently has clarified that when VA decides to split and separately adjudicate two or more different theories of entitlement for the same claim, no part of the claim is final until all of the separated theories of entitlement have been adjudicated.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).   Otherwise, the Court noted, two parts of the same claim could be at different stages of the appeals process.  This, the Court determined, was "potentially duplicative and unnecessary."  Id. at 315.

Here, the issue was instead subdivided into two separate issues each addressing an individual theory of entitlement.  While one theory was denied, the other was remanded for further development.  The original claim has not been fully adjudicated.  Therefore, under Roebuck, the Board's denial of entitlement to service connection for Type 2 diabetes in July 2008 is not final until the remanded Type 1 claim has also been adjudicated.  Moreover, if evidence were to be received since July 2008 that supports entitlement to service connection on either theory of entitlement, the Board may consider it if doing so is not prejudicial to the Veteran. Cf. 38 C.F.R. §§ 19.37, 20.1304 (2011).  Such is the case here.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran has submitted a claim for entitlement to service connection for diabetes mellitus.  As was discussed above, although the Board has denied entitlement to service connection for Type 2 diabetes in July 2008, the decision is not final, and new evidence relating to this aspect of the claim may still be considered.  See Roebuck, 20 Vet. App. at 307.  

After a review of the clinical evidence, the Board determines that service connection should be granted.  Specifically, in September 2011, the Board requested an opinion from a VHA endocrinologist as to whether the Veteran's diagnosed diabetes (then thought to be Type 1) was attributable to active duty.  In October 2011, the VHA endocrinologist replied that, while the evidence of record was limited, the Veteran more likely had Type 2 diabetes, rather than Type 1. In providing this conclusion, the endocrinologist noted that very high blood sugar levels only 16 months after active duty service (which the Veteran had), in conjunction with complaints of prolonged fatigue and the lack of ketoacidosis suggested early-onset Type 2 diabetes.  

This endocrinologist did state that further testing procedures, such as for the presence of glutamic acid decarboxylase (GAD) antibodies or Proinsulin C-peptide, may determine whether the Veteran's diabetes is Type 1 or Type 2.  However, he also admitted stated that the results of this testing may not provide sufficient information.  Given that these tests may or may not provide the necessary information, the Board instead concludes from the endocrinologist's statements that it is at least as likely as not that the Veteran has Type 2 diabetes rather than Type 1.  At the very least, the evidence is in equipoise in this regard.  

With the conclusion that the Veteran may have Type 2 diabetes rather than Type 1, it is important to note that he served in the Republic of Vietnam from November 1969 through November 1970, and is in receipt of the Bronze Star Medal, Vietnam Service Medal and Combat Infantryman Badge.  VA regulations provide that Veterans who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Moreover, service connection is warranted on a presumptive basis for veterans who have been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for a number of specific diseases, including Type 2 diabetes.  

Therefore, as it is at least as likely as not that the Veteran has Type 2 diabetes and, in view of his service in the Republic of Vietnam and presumed exposure to herbicides such as Agent Orange, the Board determines that service connection is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.   





ORDER

A rating in excess of 10 percent for degenerative arthritis of the left knee based on flexion is denied.  

A separate 10 percent rating, but no more, for degenerative arthritis of the left knee based on extension is granted, subject to governing criteria applicable to the payment of monetary benefits.
 
A 20 percent rating, but no more, for residuals of a right knee injury, to include a tear of the Medial Collateral Ligament and horizontal tear of the medial meniscus for the period prior to October 3, 2006 is granted subject to governing criteria applicable to the payment of monetary benefits.  

A rating in excess of 20 percent for residuals of a right knee injury, to include a tear of the Medial Collateral Ligament and horizontal tear of the medial meniscus for the period since August 1, 2007, is denied. 

Service connection for diabetes mellitus, Type 2, to include as due to herbicide exposure, is granted.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


